EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 (Chief Financial Officer) In connection with the Quarterly Report of CEC Entertainment, Inc. (the “Company”) on Form 10-Q for the fiscal quarter ended April 4, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned certifies, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. May 6, 2010 By: /s/Christopher D. Morris Christopher D. Morris Executive Vice President Chief Financial Officer
